REAL PROPERTY PURCHASE AGREEMENT

     THIS REAL PROPERTY PURCHASE AGREEMENT (“Agreement”) is made and entered
into this 21stday of December, 2007 (the “Effective Date”), by and between
KRISPY KREME DOUGHNUT CORPORATION, a North Carolina corporation (herein referred
to as “Seller”), and HARLAN BAKERIES, INC., an Indiana corporation (hereinafter
referred to as “Purchaser”).

WITNESSETH:

     WHEREAS, Seller now owns and desires to sell to Purchaser and Purchaser
desires to acquire from Seller certain real property more particularly described
hereinafter upon the terms and conditions hereinafter set forth;

     NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants and agreements herein set forth, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
expressly acknowledged by the parties hereto, Seller and Purchaser do hereby
covenant and agree as follows:

     1. Agreement to Buy and Sell. Upon the terms and conditions set forth in
this Agreement, Purchaser agrees to buy from Seller, and Seller agrees to sell
to Purchaser, all of that certain real property lying and being in the City of
Effingham, County of Effingham, State of Illinois, commonly known as 1200
Stevens Avenue, as more particularly described in Exhibit “A” attached hereto
and by reference made a part hereof (hereinafter referred to as the “Land”),
together with Seller’s right, title and interest in the approximately 190,000
square foot building thereon (the “Building”), and any and all other buildings,
improvements, appurtenances, rights, privileges and easements benefiting,
belonging or pertaining to the Land, and any right, title and interest of Seller
in and to any land lying in the bed of any street, road or highway in front of
or adjoining the Land, together with any strips or gores relating to the Land
(the Land, improvements, and the foregoing easements and interests being
hereinafter referred to collectively as the “Property”), and further together
with all equipment, machinery, parts, supplies, furniture, fixtures, and owned
software located in or affixed to the Property (collectively, the “Personal
Property”) as of the date an inventory of the Personal Property is completed,
subject to, and as specified in, Section 4(e) below. It is hereby acknowledged
by the parties that, notwithstanding the foregoing, the Personal Property does
not include any proprietary equipment or materials, leased equipment or
machinery (unless the applicable lease is assumed by Purchaser in accordance
with Section 7(d)), raw materials, or finished product of Seller located or
stored in the Commissary portion of the Building nor any materials, inventories,
signs or proprietary fixtures located in the Distribution Warehouse portion of
the Building. Specific items also excluded from Personal Property are described
on Schedule A-1 hereto. Seller shall not convey to Purchaser any claims relating
to any real property tax refunds or rebates for periods occurring prior to
Closing (as hereinafter defined), existing insurance claims, and any other
existing claims or causes of actions accruing prior to the Closing Date, which
claims shall be reserved by Seller and are not included as part of the Property.

     2. Binder Deposit. Within two (2) business days after the full execution of
this Agreement, Purchaser shall deliver the sum of Three Hundred Thousand and
00/100 Dollars ($300,000.00) to Chicago Title Insurance Corporation (the “Escrow
Agent”) as a good faith deposit for the purposes of this Agreement (the “Binder
Deposit”), to be applied as part payment of the Purchase Price at Closing, or to
be otherwise disbursed in accordance with the provisions of this Agreement. The
Escrow Agent will also act as the Closing Agent.

     3. Purchase Price. Purchaser shall pay to Seller, in consideration of the
conveyance of the Property to Purchaser, the purchase price of Eleven Million
Eight Hundred Thousand and 00/100 Dollars ($11,800,000.00) (the “Purchase
Price”), which Purchase Price shall be paid by Purchaser to Seller at the
Closing (as hereinafter defined) by wire transfer of immediately available
funds. Purchaser may elect, in Purchaser’s sole discretion, to purchase raw
materials inventory of Seller which are located on the Property as of the date
of Closing. In addition to the Purchase Price set forth above, Purchaser shall
pay at Closing an amount equal to Seller’s cost of the raw materials inventories
if Purchaser elects to purchase the same.

     4. Due Diligence. (a) At all times during the Review Period (as defined
below) and for such period as is necessary to permit Purchaser to satisfy the
conditions described in Section 4(d) and otherwise subject to the provisions of
this Section 4, until such time as this Agreement is either settled or
terminated, Purchaser,

1

--------------------------------------------------------------------------------

Purchaser’s authorized agents, employees, consultants, architects, engineers and
contractors, as well as others authorized by Purchaser, shall have reasonable
access to the Property and shall be entitled to enter upon the Property and make
such surveying, architectural, engineering, topographical, geological, soil,
subsurface, environmental, water drainage, and other studies respecting the
condition of the Property, availability of water, sewer, natural gas, and other
utility services in sufficient quantities to meet Purchaser’s requirements, and
such other investigations, inspections, evaluations, studies, tests and
measurements (collectively, the “Investigations”) as Purchaser deems necessary
or advisable. Purchaser’s rights hereunder to conduct Investigations shall be
subject to the following requirements and limitations: (i) any entry upon the
Property by Purchaser, Purchaser’s authorized agents and employees, as well as
others authorized by Purchaser shall require at least twenty-four (24) hours
advance notice to Seller of the date and time of the entry and the specific
Investigations to be conducted in connection with the entry, and (ii) the
Investigations shall not result in any material adverse change to the physical
characteristics of the Property (and Purchaser shall be obligated to reasonably
repair and restore any damage to the Property resulting from the
Investigations). Seller shall be entitled to have one or more representatives
present to observe or monitor the Investigations on the Property. Purchaser
agrees to indemnify and hold Seller harmless from and against any and all
claims, costs, losses, expenses, and liabilities, including reasonable
attorneys’ fees, arising out of claims for injury, including death, to persons
or physical injury to property resulting from Purchaser’s conduct of the
Investigations (collectively, the “Purchaser’s Indemnification Obligations”).
Notwithstanding the foregoing, Purchaser shall not be entitled to conduct any
environmental Investigations on the Property beyond a Phase I environmental site
assessment (i.e. no sampling, drilling, etc.) without first obtaining Seller’s
prior written consent.

     Purchaser acknowledges that underground and/or aboveground utility lines
cross or may cross the Land, possibly including, without limitation, electrical
transmission lines and natural gas lines, some or all of which may cause serious
injury to persons (including death) or property if disturbed without the proper
safety precautions being observed. Purchaser acknowledges and agrees that Seller
makes no representations or warranties with respect to the presence or location
of any utility lines. Purchaser further acknowledges and agrees that, prior to
any drilling, digging, grading, excavating or other activity on the Property by
Purchaser or its agents, contractors, employees, licensees or other authorized
representatives, Purchaser, as part of its due diligence, shall make appropriate
inquiries directly with all applicable utility companies to confirm the
presence, absence and/or actual location of any underground and/or aboveground
utility lines on the Property, and Purchaser shall indemnify and hold harmless
Seller from and against any and all claims for injury to persons (including
death) or property arising out of or incident to any drilling, digging, grading,
excavation or other activities by or on behalf of Purchaser on the Property (the
foregoing indemnification by Purchaser shall be included as part of Purchaser’s
Indemnification Obligations).

     Notwithstanding any term or provision herein to the contrary, the
provisions in this Agreement (including in this Section 4) relating to the
Investigations shall apply to all Investigations conducted by Purchaser and
Purchaser’s authorized agents, employees, consultants, architects, engineers and
contractors both prior to the Effective Date and from and after the Effective
Date until Closing or the termination of this Agreement. Purchaser will remain
liable to Seller for the full amount of damages suffered by Seller under this
Section 4, notwithstanding the completion of the Closing hereunder, the
termination of this Agreement by Purchaser or Seller, or a default by Purchaser
under this Agreement and the collection by Seller of liquidated damages (if
any).

     (b) In the event Purchaser elects to terminate Purchaser’s obligations in
accordance with the provisions of this Agreement, Purchaser shall deliver to
Seller, without warranty or representation as to accuracy, completeness or
validity, a copy of all surveys, engineering studies, development plans, and any
other documents and reports, that Purchaser may have obtained or developed from
any source as a result of the Investigations relating to the Property, and shall
assign to Seller, if assignable, all licenses and permits procured by the
Purchaser relating to the Property.

     (c) Purchaser shall have from the Effective Date until December 24, 2007
(the “Review Period”) to examine the Property as provided in Section 4(a) above
and thereafter shall have such other rights to examine the Property to satisfy
the conditions described in Section 4(d) and to perform the Survey work under
Section 5 hereof. Purchaser may terminate this Agreement by written notice given
to Seller at any time prior to 5:00 p.m. Eastern

2

--------------------------------------------------------------------------------

Time on the last day of the Review Period. In the event of such termination, all
but $10 of the Binder Deposit shall be refunded to Purchaser (with the retained
$10 being paid to Seller in consideration of the Review Period), this Agreement
shall be deemed of no further force and effect, and Purchaser and Seller shall
have no further rights, obligations or liabilities hereunder, save and except
Purchaser’s Indemnification Obligations which shall survive any such
termination. In the event Purchaser does not terminate this Agreement on or
before the expiration of the Review Period, then the Binder Deposit shall be
deemed fully earned by Seller and non-refundable except as otherwise set forth
in Sections 5(b) or 11(a) below.

     (d) Notwithstanding the provisions of Section 4(c) above and the
Investigations conducted by Purchaser prior to the expiration of the Review
Period, Purchaser’s obligation to consummate the transactions contemplated by
this Agreement shall be subject to the following conditions, which must be
satisfied to Purchaser’s satisfaction or waived in writing by Purchaser on or
prior to Closing:

          (i) Purchaser will have the right to perform Investigations as to the
structural integrity of the Building and if performed, such studies shall fail
to identify any material structural defects;

          (ii) Purchaser will have the right to perform Investigations as to the
environmental condition of the Property and if performed, such studies shall
fail to identify any material recognized environmental defects, failure to
comply with applicable laws or contamination requiring any remediation activity
or which impacts the current operations at the Property;

          (iii) Purchaser will have applied for incentives and/or credits under
the Illinois Economic Development for a Growing Economy program and Purchaser
will have received approval as to such incentives and/or credits.

     In the event that any such conditions are not satisfied by the latest date
upon which the Closing can occur pursuant to Section 6, Purchaser may terminate
this Agreement by written notice given to Seller. In the event of such
termination, all but $10 of the Binder Deposit shall be refunded to Purchaser,
this Agreement shall be deemed of no further force and effect, and Purchaser and
Seller shall have no further rights, obligations or liabilities hereunder, save
and except Purchaser’s Indemnification Obligations, which shall survive any such
termination.

     (e) Seller shall promptly (and in any event within two (2) days after the
Effective Date) deliver to Purchaser a copy of Seller’s current policy of or
commitment for title insurance and any other reports or studies relating to the
Property or its condition that are in Seller’s actual possession or to which
Seller has reasonable access, including, without limitation (to the extent that
Seller has the same), surveys, geotechnical reports, and related documents,
as-built construction plans and engineering studies (collectively, “Seller’s
Documentation”). In the event the Closing fails to occur for any reason,
Purchaser agrees to return promptly to Seller all copies in Purchaser’s
possession of Seller’s Documentation, including any and all copies that are in
the possession of Purchaser’s consultants and agents. Purchaser agrees and
acknowledges that Seller’s Documentation shall be delivered as a courtesy only
and without any warranty or representation as to the accuracy, completeness, or
validity of the same

     (f) At least two business days before the Closing, Purchaser and Seller
shall conduct a physical inventory (the “Inventory”) of the equipment,
machinery, parts, supplies, fixtures, and owned software, which shall comprise
the Personal Property and be conveyed by Seller to Purchaser with the Property.
When completed, the Inventory shall be attached to this Agreement as Exhibit C.
Seller further represents and warrants that the Personal Property included in
the Property when the same was inspected by Purchaser on December 7, 2007 will
be included in the sale as of the Closing, except for such items as will have
been used in the ordinary course of business by Seller. Purchaser acknowledges
and agrees that Seller may work the raw materials inventory down to negligible
amounts by the time of the Closing. Purchaser understands and acknowledges that
some of the forklifts used by Seller at the Property are leased by the Seller,
and that Seller intends to return all of the leased forklifts to the owner on or
before the Closing, unless Purchaser assumes the leases for the same pursuant to
Section 7(d). Owned forklifts will be transferred to Purchaser together with the
Property. Should Purchaser elect to purchase any of Seller’s raw materials,
Purchaser and Seller shall conduct a separate physical inventory of the raw
materials on the Property the day before Closing, and confirm Seller’s cost for
the same to be paid by Purchaser to Seller at Closing in a separate writing to
be executed by both parties at Closing.

3

--------------------------------------------------------------------------------

     5. Title and Survey. (a) Seller shall cause Chicago Title Insurance Company
(the “Title Company”, which shall also be the Escrow Agent and/or the Closing
Agent) to issue to Purchaser a current commitment for a standard ALTA 2006 form
owner’s policy of title insurance (the “Title Commitment”) setting forth the
status of title to the Property and committing the Title Company to issue at
then-current standard premium rates a standard ALTA 2006 form Owner’s Policy of
Title Insurance insuring Purchaser’s fee simple interest in the Property with
gap coverage. Seller shall also provide to Purchaser a current ALTA “as-built”
staked survey of the Property (the “Survey”). Any title encumbrances or
exceptions which are described on Exhibit B, attached hereto and incorporated
herein by reference, or which are disclosed by the Title Commitment and/or
Survey, to which Purchaser does not object within the Title Review Period (as
set forth in (b) below), shall be deemed to be permitted exceptions to the
status of Seller’s title (“Permitted Exceptions”).

     (b) Not later than the fifth (5th) business day following Purchaser’s
receipt of both the Title Commitment and the Survey (the “Title Review Period”),
Purchaser shall give Seller written notice of any objections to the
marketability of Seller’s title, including objections that are disclosed by
Purchaser’s examination of the Title Commitment or the Survey. The failure of
Purchaser to provide such notice to Seller on or before the expiration of the
Title Review Period shall constitute a waiver of all of Purchaser’s rights under
this Section 5 as such rights relate to title matters of record and survey
matters that would be revealed by a current, accurate physical survey of the
Property as of the expiration of the Title Review Period. If Purchaser gives
proper notice of objections as provided above, Seller shall have ten (10)
business days from receipt of written notice thereof to have such objections
satisfied (which may, for purposes of this Agreement, include causing the Title
Company to insure the Property without exception to such objection), or to give
Purchaser written notice of assurance that such objections shall be satisfied at
Closing, or to give Purchaser written notice of Seller’s inability or refusal to
satisfy the objections. If such objections are not properly satisfied within
such ten (10) business day period, Purchaser, as its sole and exclusive remedy,
may elect either (i) to terminate this Agreement, or (ii) to accept and approve
all such unsatisfied objections and to complete the purchase of the Property.
Purchaser shall notify Seller of its election within five (5) business days
after receipt by Purchaser of Seller’s written notice of Seller’s inability or
refusal to satisfy the objections. If Purchaser elects to terminate this
Agreement as hereinabove provided, the Binder Deposit shall be returned to
Purchaser (minus $10) and the parties hereto shall have no further rights,
obligations or liabilities with respect to each other hereunder, except for
Purchaser’s Indemnification Obligations which shall survive such termination.
Intervening title exceptions and encumbrances which first arise on or after the
effective date of the Title Commitment shall be governed by the terms of Section
5(c) below.

     (c) At Closing, the closing attorney or agent conducting the Closing (the
“Closing Agent”) may hold the moneys representing the Purchase Price until
Purchaser or the Title Company updates the title examination and records the
Deed (as hereinafter defined). In the event there are any intervening title
exceptions or encumbrances revealed by such title update which first arise on or
after the effective date of the Title Commitment and which are not Permitted
Exceptions hereunder, the Purchaser shall advise Seller of same and the Closing
shall be delayed in order to permit Seller a reasonable opportunity to remedy
the same; provided Seller shall have no obligation to do so. If Seller
determines that it will not remedy the intervening matters (which remedy, for
the purpose of this Agreement, may be causing the Title Company to insure the
Property without exception for such intervening matter(s)) within a reasonable
period of time, Purchaser, as Purchaser’s sole remedy, shall elect within five
(5) days following notice of such determination by Seller either (i) to waive
its objection(s) to such intervening matter(s) and to close its purchase of the
Property, with no reduction in the Purchase Price, in which event such
intervening matter(s) shall be deemed Permitted Exceptions for purpose of this
Agreement, or (ii) to terminate this Agreement and receive a refund of the
Binder Deposit and the Purchase Price (if it has been paid), in which event
neither Purchaser or Seller shall have any further obligations to the other
hereunder, except for Purchaser’s Indemnification Obligations which shall
survive any such termination. If Purchaser fails to notify Seller of its
election within such five (5) day period, Purchaser shall be deemed conclusively
to have elected the option set forth in (i) above and the parties will proceed
immediately thereafter to Closing.

     6. Closing and Closing Date. The consummation of the sale by Seller and the
purchase by Purchaser of the Property (the “Closing”) shall occur no later than
January 31, 2008 (unless extended as a result of the provisions contained in
Section 5 above), at a mutually convenient time and location in Effingham,
Illinois (or such other location as to which the parties may mutually agree),
and may be accomplished by electronic,

4

--------------------------------------------------------------------------------

overnight, or facsimile delivery of documents to and from the parties and the
Closing Agent. At Closing, Seller shall execute and deliver to Purchaser (i) a
special warranty deed (the “Deed”) conveying fee simple title to the Property to
Purchaser, excepting only the Permitted Exceptions and all easements, rights of
way, restrictions and other matters of record (other than any outstanding
mortgages or deeds of trust or other monetary liens (which shall not include the
payment of real estate taxes, which are addressed separately herein), which
shall be paid and satisfied at Closing), (ii) an Affidavit of Seller which has
as its subject matter averments that, with respect to the Property, there are no
liens, or rights to a lien, for services, labor or materials furnished and/or
imposed by law and not shown by the public records and such other matters as may
be required by the Title Company to delete the preprinted exceptions from the
title policy, (iii) an Affidavit of Seller stating that Seller is not a “foreign
person,” as that term is defined in §1445 of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder, and otherwise in form
and content sufficient to eliminate Purchaser’s withholding obligations under
§1445 with respect to the sale and purchase of the Property, (iv) a Bill of Sale
for the Personal Property (with the Inventory attached as an exhibit thereto)
substantially in the form attached hereto as Exhibit E, and (v) any other
documents deemed reasonably necessary by Purchaser or the Closing Agent to
consummate the transaction contemplated herein in accordance with the terms of
this Agreement, subject at all times to Seller’s prior review and approval,
which shall not be unreasonably withheld, delayed or conditioned. At Closing,
Purchaser shall pay the Purchase Price plus the amount fixed by the parties as
the value of the raw materials Purchaser may elect to purchase pursuant to
Section 3 hereof; provided, however, the parties expressly agree and acknowledge
that Seller may leave a certain amount of raw materials in the silo storage
containers on the Property and Purchaser shall not be required to pay any amount
for such raw materials.

     7. Expenses and Prorations; Utilities. (a) All real property ad valorem
taxes applicable to the Property shall be prorated on a tax year basis as of the
date of Closing between Seller and Purchaser, such proration to be based upon
the most recently available tax rate and valuation with respect to the Property;
provided, however, that upon the issuance of the tax bills for such taxes for
the year of Closing, if the actual taxes for the year of Closing vary from the
amount estimated for such taxes at Closing by $200.00 or more, Purchaser and
Seller shall promptly make such adjustments as may be necessary to insure that
the actual amount of such taxes for the year of Closing shall be prorated
between Purchaser and Seller as of the date of Closing. All income and rents due
(if any) or expenses paid (if any) or due (if any) for the month in which
Closing occurs shall be prorated as of the date of Closing between Seller and
Purchaser.

     (b) Seller shall, at the Closing, pay Seller’s attorneys’ fees, the cost of
preparing the Deed, fifty percent (50%) of the fees and costs charged by the
Closing Agent (the “Closing Agent’s Fees”), the costs of the Survey, the premium
for Purchaser’s Owner’s policy of title insurance, including gap coverage (but
not including charges for any endorsements to such policy which Purchaser may
desire), all confirmed governmental or private assessments which are due and
payable on or before the date of Closing, and, except as specifically provided
for otherwise hereunder, any other costs customarily paid by sellers of real
property in the State of Illinois in similar commercial transactions.

     (c) Purchaser shall pay, at or prior to Closing, all costs incurred in
performing the Investigations, fifty percent (50%) of the Closing Agent’s Fees,
the cost of any endorsements to Purchaser’s Owner’s title insurance policy and
the premium for Purchaser’s lender’s (if any) policy of title insurance,
Purchaser’s attorneys’ fees, all other expenses incurred by Purchaser in
acquiring the Property, and, except as specifically provided for otherwise
hereunder, all other costs customarily paid by buyers of real property in the
State of Illinois in similar commercial transactions. Purchaser shall take title
to the Property subject to all pending governmental or private assessments, if
any. The costs of all recording fees with respect to the Deed from Seller to
Purchaser and all documentary stamp, revenue, or transfer taxes and fees imposed
or levied by any governmental authority with respect to the sale and transfer of
the Property to Purchaser, will be paid by either Seller or Purchaser in
accordance with custom and practice in the State of Illinois in similar
commercial transactions.

     (d) Seller’s existing leases are described on Exhibit D hereto. Purchaser
will assume those leases so indicated on Exhibit D and may at its election
assume those leases so indicated on Exhibit D by notice to Seller within the
timeframe specified on Exhibit D. Certain leases may not be assumed by Purchaser
and are so indicated on Exhibit D. Seller will cooperate with Purchaser in
having all utilities serving the Property (including, without

5

--------------------------------------------------------------------------------

limitation, electricity, gas, water, sewer, and telephone service) transferred
into Purchaser’s name as of the date of Closing, provided, however, Seller shall
be entitled to receive any and all deposits associated with the utilities, and
Seller shall be solely responsible to pay the balances due to the utility
providers through the date of Closing. Seller shall transfer and Purchaser shall
assume the wastewater discharge permit for the Property.

     8. Representations and Warranties of Seller. Seller hereby makes the
following express representations and warranties with respect to the Seller,
which are true, as of the Effective Date and which shall be true as of the date
of Closing:

     (a) Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of North Carolina, has the authority and
power to enter into this Agreement and to consummate the transactions
contemplated herein, and upon execution hereof will be legally obligated to
Purchaser in accordance with the terms and conditions of this Agreement. There
are no attachments, executions, assignments for the benefit of creditors,
receiverships, conservatorship or voluntary or involuntary proceedings in
bankruptcy or pursuant to any debtor relief laws pending against Seller which
would affect the Property or the Personal Property or the ability of Seller to
proceed with the transactions contemplated hereby.

     (b) This Agreement and all documents that are to be executed by Seller and
delivered to Purchaser at Closing are, or at the time of Closing, as applicable,
will be, duly authorized, executed and delivered by Seller, and all consents
required under Seller’s organizational documents, by law or under any agreements
to which Seller may be subject have been obtained, except for any such consent
requirements which will be rendered inapplicable if Seller consummates this
transaction and the proceeds are used to satisfy Seller’s obligations to any
such party from whom consent would otherwise be required. The individual
executing this Agreement on behalf of Seller is duly authorized and empowered to
enter into this Agreement. This Agreement and all such documents will not
violate any provisions of any agreement or judicial order to which Seller is a
party or to which Seller, the Property, or the Personal Property is subject.

     (c) This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms. The execution,
delivery, and performance by Seller of this Agreement and any other instruments
and documents to be executed and delivered in connection with this Agreement by
Seller do not, and will not, result in any violation of, or conflict with, or
constitute a default under, the provisions of any mortgage, deed of trust,
indenture, lease, security agreement, or other instrument or agreement (except
for any as to which consent requirements will be rendered inapplicable pursuant
to Section 8(b) above), or any law, regulation, rule, requirement, agreement,
restriction, order, writ, decree, or judgment to which Seller or by which Seller
is bound or to which Seller is subject.

     (d) Seller currently receives real estate tax abatements at the Property.
Purchaser has been advised by governmental authorities that such abatements are
transferable to Purchaser at Closing and Seller will use its reasonable best
efforts to cooperate in any such transfer to Purchaser at Closing by executing
any and all necessary or appropriate documents and otherwise assisting Purchaser
in such transfer, although Seller shall not be required to incur out of pocket
expenses or other obligations in this regard.

     9. Covenants of Seller. Seller hereby covenants and agrees that, from and
after the Effective Date until the date of Closing, Seller shall not, without
the prior written consent of Purchaser, materially change or alter the physical
condition of the Property, or grant or otherwise create or consent to the
creation of any easement, restriction, lien, assessment or encumbrance affecting
the Property or any portion or portions thereof, or pursue or consent to the
pursuit of any rezoning of the Property or any portion or portions thereof.

     10. Representations, Warranties, and Covenants of Purchaser. (a) Purchaser
hereby represents and warrants that Purchaser is a duly formed and validly
existing corporation under the laws of the State of Indiana. All action required
by Purchaser’s organizational documents to effectuate this transaction
(including the consent of all shareholders, directors, owners, or members, if
necessary) has been taken, and Purchaser has full power and right to enter into
and perform Purchaser’s obligations under this Agreement and to purchase the
Property as herein provided. This Agreement has been duly executed and delivered
on behalf of Purchaser. The individual executing this Agreement on behalf of
Purchaser is duly authorized and empowered to enter into this Agreement. This
Agreement constitutes the legal, valid and binding obligations of the Purchaser,
enforceable against Purchaser

6

--------------------------------------------------------------------------------

in accordance with its terms. The execution, delivery, and performance by
Purchaser of this Agreement and any other instruments and documents to be
executed and delivered in connection with this Agreement by Purchaser do not,
and will not, result in any violation of, or conflict with, or constitute a
default under, the provisions of any mortgage, deed of trust, indenture, lease,
security agreement, or other instrument or agreement, or any law, regulation,
rule, requirement, agreement, restriction, order, writ, decree, or judgment to
which Purchaser or by which Purchaser is bound or to which Purchaser is subject.

     (b) OFAC Certification. Purchaser hereby certifies, for itself and on
behalf of its individual partners, shareholders, members, beneficiaries, or
owners, that:

(i) Neither Purchaser, nor any individual partner, shareholder, member,
beneficiary, or owner, is acting, directly or indirectly, for or on behalf of
any person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National and
Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and,

(ii) Neither Purchaser, nor any individual partner, shareholder, member,
beneficiary, or owner, is engaged in this transaction, directly or indirectly,
on behalf of, or instigating or facilitating this transaction, directly or
indirectly, on behalf of any such person, group, entity, or nation.

     Purchaser hereby agrees to defend, indemnify, and hold harmless Seller from
and against any and all claims, damages, losses, risks, liabilities, and
expenses (including reasonable attorney’s fees at all tribunal levels) arising
from or related to any breach of the certifications set forth in this subsection
10(b) and shall be deemed a part of Purchaser’s Indemnification Obligations.

     (c) Seller shall terminate, effective as of Closing, all employment
agreements or employment relationships it has with its employees at the
Property. A list of the current employees is attached hereto as Exhibit F.
Purchaser agrees to use its reasonable best efforts to hire and employ all such
terminated employees (except those terminated employees who do not fulfill
Purchaser’s ordinary pre-employment requisites, such as background checks and
drug tests) effective on the day following the Closing Purchaser shall pay any
such hired employee in accordance with its wage scale which is to be comparable
to Seller’s wage scale and Purchaser expects to maintain comparable types and
levels of benefits as Seller provided the employees on the date of Closing
(including recognizing the years of service each employee had with Seller as
being the same years of service each employee has with Purchaser as of the date
of Closing). Notwithstanding Purchaser’s hiring of Seller’s terminated
employees, Purchaser specifically shall not assume, and Seller shall remain
liable for, any obligation or liability to employees of Seller or any
governmental agencies or authorities, regardless of whether such employee is
subsequently employed by Purchaser, which arise out of, or relate to, or
involve, such employee’s relationship with Seller. Within five (5) business days
after the execution hereof, Seller will provide to Purchaser all information
concerning wages and benefits for Seller’s employees. Furthermore, Seller will
permit Purchaser to review employment files of current employees at the
Property, provided that this information is held by Purchaser in confidence, and
from and after December 26, 2007 Seller will permit Purchaser to interview such
employees.

     (d) PURCHASER EXPRESSLY AGREES, UNDERSTANDS, AND ACCEPTS THAT THE PROPERTY
AND THE PERSONAL PROPERTY ARE BEING OFFERED BY THE SELLER IN “AS IS, WHERE IS,
AND WITH ALL FAULTS” CONDITION, AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
IN THE DEED OR THE BILL OF SALE, WITH ABSOLUTELY NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED (EXCEPT WARRANTY OF TITLE),
INCLUDING, WITHOUT LIMITATION, WARRANTY AS TO: THE CONDITION OF THE LAND; THE
HABITABILITY OR CONDITION OF ANY BUILDINGS OR IMPROVEMENTS; THE STATUS,
OPERABILITY OR CONDITION OF ANY FIXTURES, EQUIPMENT, MACHINERY, PLUMBING,
ELECTRICAL, HVAC, HYDRAULICS, OR ANY OTHER SYSTEMS OR APPARATUS INSTALLED ON OR
SERVING THE PROPERTY OR COMPRISING ANY PART OF THE PERSONAL PROPERTY; THE
SUITABILITY OR FITNESS OF THE PROPERTY OR THE PERSONAL PROPERTY FOR ANY
PARTICULAR USE; INCOME POTENTIAL; OPERATING EXPENSES; MARKETABILITY; COMPLIANCE
WITH ANY ZONING ORDINANCES

7

--------------------------------------------------------------------------------

OR ANY OTHER LAWS, RULES, AND REGULATIONS; OR ANY ENVIRONMENTAL MATTERS,
INCLUDING, BUT NOT LIMITED TO, THE PRESENCE OF HAZARDOUS MATERIALS OR HAZARDOUS
WASTE. PURCHASER, MOREOVER, ACKNOWLEDGES (I) THAT PURCHASER HAS ENTERED INTO
THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS OWN
INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC AND LEGAL CONDITION OF
THE PROPERTY AND (II) EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THAT IT HAS NOT
RELIED IN ANY MANNER UPON ANY STATEMENTS BY SELLER OR ANY AGENT OF SELLER, OR
UPON ANY OF SELLER’S DOCUMENTATION, AND (III) THAT IT HAS NOT RECEIVED FROM
SELLER ANY ACCOUNTING, TAX, LEGAL, ARCHITECTURAL, ENGINEERING, PROPERTY
MANAGEMENT, ENVIRONMENTAL, OR OTHER ADVICE WITH RESPECT TO THIS TRANSACTION AND
IS RELYING SOLELY UPON THE ADVICE OF ITS OWN ACCOUNTING, TAX, LEGAL,
ARCHITECTURAL, ENGINEERING, PROPERTY MANAGEMENT, ENVIRONMENTAL, AND OTHER
ADVISORS.

     11. Defaults. (a) In the event Seller fails to comply with or perform any
of the covenants, agreements and obligations to be performed by Seller under the
terms and provisions of this Agreement, Purchaser shall give Seller written
notice of such failure. If Seller shall fail to cure such default within five
(5) days after receipt of Purchaser’s written notice thereof (the “Seller’s Cure
Period”), Purchaser shall have the right and option, as Purchaser’s sole and
exclusive remedy, to either (i) terminate this Agreement upon written notice to
Seller at any time after the expiration of the Seller’s Cure Period, whereupon
the Binder Deposit shall be refunded to Purchaser and the parties hereto shall
have no further rights, obligations or liabilities with respect to each other
hereunder, (except for Purchaser’s Indemnification Obligations which shall
survive such termination), or (ii) demand and compel by an action for specific
performance or similar legal proceedings, if necessary, the immediate conveyance
of the Property by Seller in compliance with the terms and conditions of this
Agreement.

     (b) If the sale and purchase of the Property is not consummated on account
of Purchaser’s default hereunder, Seller shall give Purchaser written notice of
such default. If Purchaser shall fail to cure such default within five (5) days
after receipt of Seller’s written notice thereof (the “Purchaser’s Cure
Period”), Seller shall be entitled to terminate this Agreement upon written
notice to Purchaser at any time after the expiration of the Purchaser’s Cure
Period (and Purchaser’s Indemnification Obligations shall survive such
termination), to retain the Binder Deposit and to recover Seller’s out of pocket
expenses plus any damages incurred by Seller in excess of the amount of the
Binder Deposit as a result of Purchaser’s breach, which excess amount shall be
capped at $1,000,000. Notwithstanding the foregoing, in the event Purchaser
fails to pay the Binder Deposit within the time specified by the applicable
provisions of this Agreement, Seller shall not be required to deliver any notice
of such default prior to immediately exercising its rights or remedies
hereunder.

     12. Possession of Property. Seller shall deliver to Purchaser full and
exclusive possession of the Property on the date of Closing; provided, however,
Purchaser agrees that Seller shall retain the right to store certain materials,
inventories, equipment, supplies, and other personal property not sold to
Purchaser hereunder on one (1) full row of the storage racking system located in
the distribution warehouse portion of the Building for up to fifteen (15) days
following Closing (the “Holding Period”). Purchaser shall exercise ordinary care
and prudence with respect to Seller’s personal property remaining in the
Building during the Holding Period. On or before the expiration of the Holding
Period, Purchaser shall forklift all such personal property of Seller at
Seller’s direction out of the Building on to Seller’s transportation vehicle(s),
and Seller hereby releases and holds Purchaser harmless from and against any
damage or loss to Seller’s personal property which is handled by Purchaser as
contemplated hereby, except for any damages caused as a result of Purchaser’s
gross negligence.

     13. Damage or Destruction / Condemnation. (a) Until the Closing, the risk
of loss or damage to the Property shall be borne by the Seller. In the event the
Property is damaged so that the Property cannot be conveyed in substantially the
same condition as it was at the time of this Agreement, Purchaser shall have the
option of either (i) terminating this Agreement by giving written notice thereof
to Seller, whereupon the Binder Deposit shall be refunded to the Purchaser and
the parties shall have no further rights, obligations or liabilities to each
other hereunder (except for Purchaser’s Indemnification Obligations which shall
survive such termination), or (ii) requiring Seller to convey the Property to
Purchaser pursuant to the terms and provisions hereof and to transfer

8

--------------------------------------------------------------------------------

and assign to Purchaser at Closing all of Seller’s right, title and interest in
and to any insurance proceeds which may be available by reason of such damage or
casualty. Seller represents and warrants to Purchaser that Seller’s deductible
under its property casualty insurance policy is $75,000.

     (b) In the event the Property, or any material portion or portions thereof
which are necessary for the Property’s use as of the Effective Date, shall be
taken or condemned by any governmental authority or other entity prior to the
date of Closing, or in the event Purchaser receives notice of a proposed taking
prior to the date of Closing, Purchaser shall have the option of either (i)
terminating this Agreement by giving written notice thereof to Seller, whereupon
the Binder Deposit shall be refunded to the Purchaser and the parties shall have
no further rights, obligations or liabilities to each other hereunder (except
for Purchaser’s Indemnification Obligations which shall survive such
termination), or (ii) requiring Seller to convey the remaining portion of the
Property to Purchaser pursuant to the terms and provisions hereof and to
transfer and assign to Purchaser at Closing all of Seller’s right, title and
interest in and to any award made or to be made by reason of such condemnation.
Seller and Purchaser hereby further agree that Purchaser shall have the right to
participate in all negotiations with any such governmental authority relating to
the Property or to the compensation to be paid for any portion or portions
thereof condemned by such governmental authority or other entity.

     14. Broker’s Commission. Seller represents and warrants to Purchaser that
Hart Corporation (the “Broker”) has acted as its sole broker in connection with
the sale of the Property. Seller shall pay the Broker a real estate sales
commission pursuant to Seller’s separate agreement with the Broker. Purchaser
shall and does hereby indemnify and hold harmless Seller from and against any
claim for any real estate sales commission, finder’s fees or like compensation
in connection with the sale contemplated hereby and arising out of any act or
agreement of Purchaser which may be claimed or asserted by any other broker.

     15. Notices. Any notices which may be permitted or required hereunder shall
be in writing and sent to the address set forth below, and shall be deemed to
have been duly given as of the date and time (a) the same are personally
delivered (signature release required), or (b) if delivered by overnight courier
guaranteeing next business day delivery (signature release required), one (1)
business day after the deposit thereof with a reputable overnight courier with
all delivery charges prepaid, or (c) if sent by facsimile, on the day such
facsimile is transmitted (or on the first business day following such
transmittal if such transmittal is sent on a non-business day), provided the
original notice must also be sent by one of the other permitted means as
provided herein in this Section 15 or (d) the date delivery of the same is
refused.

     SELLER:                Krispy Kreme Doughnut Corporation 
                                       370 Knollwood Street, Suite 500 
                                       Winston-Salem, North Carolina 27103 
                                       Attention: General Counsel 
                                       Telephone: 336-733-3725 
                                       Telecopier: 336-726-8253

     With a copy to:        Scott T. Horn, Esquire 
                                       Allman Spry Leggett & Crumpler, P.A. 
                                       380 Knollwood Street, Suite 700 
                                       Winston-Salem, North Carolina 27103 
                                       Telephone: 336-722-2300 
                                       Telecopier: 336-721-0414

     PURCHASER:      Harlan Bakeries, Inc. 
                                       7597 E. U.S. Highway 36 
                                       Avon, Indiana 46123 
                                       Attention: Hal P. Harlan 
                                       Telephone: 317-894-8270 
                                       Telecopier: 317-894-8290

9

--------------------------------------------------------------------------------

     With a copy to:         Roberts E. Inveiss
                                       Bose McKinney & Evans LLP 
                                       135 N. Pennsylvania Street 
                                       2700 First Indiana Plaza 
                                       Indianapolis, Indiana 46204 
                                       Telephone: 317-684-5373 
                                       Telecopier: 317-223-0373

     16. General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon any of the
parties hereto unless such amendment is in writing and executed by both Seller
and Purchaser. The provisions of this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs,
administrators, executors, personal representatives, and successors. This
Agreement shall not be assignable by Purchaser, however, at the election of
Purchaser, this Agreement may be assigned, and this transaction may be closed in
the name of, and the Deed delivered to, Harlan Development Company, LLC, or a
subsidiary or affiliate of Purchaser or Harlan Development Company, LLC. Subject
to Section 17 below, time is of the essence with respect to all provisions of
this Agreement. This Agreement and all amendments hereto shall be governed by
and construed under the laws of the state in which the Property is located. This
Agreement may be executed in multiple counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement. All personal pronouns used in this Agreement, whether used
in the masculine, feminine or neuter gender, shall include all genders, the
singular shall include the plural and vice versa. The headings inserted at the
beginning of each paragraph are for convenience only, and do not add to or
subtract from the meaning of the contents of each paragraph or section. Seller
and Purchaser do hereby covenant and agree that such documents as may be legally
necessary or otherwise appropriate to carry out the terms of this Agreement
shall be executed and delivered by each party at the Closing, and that the
parties will cooperate with one another after the Closing to execute such
additional documents as may be necessary to carry out such terms.

     17. Day for Performance. Wherever herein there is a day or time period
established for performance and such day or the expiration of such time period
is a Saturday, Sunday or legal holiday, then such time for performance shall be
automatically extended to the next business day.

     18. Survival of Provisions. All covenants, warranties and agreements set
forth in this Agreement shall survive the Closing of the transaction
contemplated hereby and shall survive the execution or delivery of any and all
deeds and other documents at any time executed or delivered under, pursuant to
or by reason of this Agreement, and shall survive the payment of all monies made
under, pursuant to or by reason of this Agreement.

     19. Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall for any reason and to any extent be
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected thereby
but rather shall be enforced to the greatest extent permitted by law.

     20. Attorneys’ Fees. In the event suit is brought to enforce or interpret
all or any portion of this Agreement or in the event suit is brought for any
default or alleged default hereunder, the prevailing party in such suit shall be
entitled to recover from the other party reasonable attorneys’ fees incurred by
the prevailing party in connection with such suit. Without limiting the
generality of the foregoing, “reasonable attorneys’ fees” under this Agreement
shall never exceed the attorneys’ fees amount determined at the normal hourly
rate charged by the person doing the work, regardless of whether such fees bear
a reasonable relationship to the relief obtained.

10

--------------------------------------------------------------------------------

     21. Public Statements; Confidentiality. Seller and Purchaser agree that,
unless otherwise required by law, they will not make any public statement,
including without limitation, any press release, with respect to this Agreement
and the transactions contemplated hereby without first allowing the other party
an opportunity to review such statement and render an approval thereof. It is
the intention of this subparagraph that Seller and Purchaser must agree as to
the timing and content of any information contained in any public statement or
press release regarding the transaction contemplated hereby. The parties agree
to exercise reasonableness when asked to consent to the content of any such
press release or other public statement regarding this transaction.
Notwithstanding the above, either party may make any public disclosure required
by law (such as disclosures required by Form 8-K) without the consent of the
other party. Any information supplied by Seller to Purchaser pursuant hereto
will be treated as confidential and will not be communicated to any third
parties (other than Purchaser’s counsel, accountants and other experts advising
Purchaser in connection with this transaction). Such information will be made
available by Purchaser only on a need to know basis. The obligation of
confidentiality does not apply to any information which: (i) was in the public
domain at the time of its communication to Purchaser or its representative, (ii)
enters the public domain through no fault of Purchaser subsequent to the time of
its communication to Purchaser, and (iii) was in the possession of Purchaser
free of any obligation of confidence at the time of its communication to
Purchaser or its representatives.

[SIGNATURE PAGES FOLLOW]

11

--------------------------------------------------------------------------------

SIGNATURE PAGE TO REAL PROPERTY PURCHASE AGREEMENT
BY AND BETWEEN
KRISPY KREME DOUGHNUT CORPORATION, SELLER, and
HARLAN BAKERIES, INC., PURCHASER

     IN WITNESS WHEREOF, Purchaser has caused this Agreement to be executed (in
multiple originals, one of which is retained by each party hereto) this 21st day
of December, 2007, as an offer to Seller upon the terms and conditions herein
contained.

PURCHASER:    HARLAN BAKERIES, INC.      By:  /s/Hugh P. Harlan  Name:  Hugh P.
Harlan  Title:  President 


12

--------------------------------------------------------------------------------

SIGNATURE PAGE TO REAL PROPERTY PURCHASE AGREEMENT
BY AND BETWEEN
KRISPY KREME DOUGHNUT CORPORATION, SELLER, and
HARLAN BAKERIES, INC., PURCHASER

     IN ACCEPTANCE HEREOF, Seller has caused this Agreement to be executed (in
multiple originals, one of which is retained by each party hereto) by its duly
authorized officer this 21st day of December, 2007, (which date shall be
inserted as the Effective Date on the first page of this Agreement) as an
acceptance of the foregoing offer of Purchaser.

SELLER:    KRISPY KREME DOUGHNUT CORPORATION,         a North Carolina
corporation      By:  /s/ M. Bradley Wall  Name:  M. Bradley Wall  Title:  SVP –
Supply Chain 


13

--------------------------------------------------------------------------------